Citation Nr: 1106319	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION


The Veteran had active service from June 1971 to May 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, 
inter alia, denied the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  

In his December 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(videoconference hearing).  Such a hearing was scheduled for 
November 2010, and the Veteran was so notified in September 2010.  
However, he failed to report at his scheduled time and thus far 
has not offered an explanation for his absence.  Accordingly, the 
Board will adjudicate the Veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board notes that the agency of original jurisdiction (AOJ) 
received additional VA medical treatment records dated in April 
2010, after the May 2009 supplemental statement of the case 
(SSOC).  The AOJ has not considered these records, and the 
Veteran has not signed a waiver of initial AOJ consideration for 
these records.  See 38 C.F.R. §§ 19.31(b), 19.37(a).  However, 
these records are related to his service-connected posttraumatic 
stress disorder (PTSD), and therefore not pertinent to the claims 
for bilateral hearing loss and tinnitus currently on appeal.  
Thus, these newly obtained VA medical treatment records do not 
constitute additional pertinent evidence for which a written 
waiver or alternatively remand would be required for review by 
the AOJ.  Id.




FINDINGS OF FACT

1.  The Veteran does not currently have left ear hearing loss as 
defined by VA for compensation purposes.  

2.  The Veteran has been diagnosed with right ear hearing loss.

3.  There is no credible evidence of a connection between the 
Veteran's currently diagnosed right ear hearing loss and his 
active military service, and the probative medical evidence of 
record weighs against such a conclusion.

4.  The Veteran currently experiences tinnitus.

5.  There is no credible evidence of a connection between the 
Veteran's currently diagnosed tinnitus and his active military 
service, and the probative medical evidence of record weighs 
against such a conclusion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the AOJ 
to the Veteran dated in September 2005 and May 2006.  Those 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claims for service connection for bilateral hearing loss and 
tinnitus; (2) informing him about the information and evidence VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the May 2006 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is no 
error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the August 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.   

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service the Veteran's treatment 
records (STRs), service personnel records (SPRs), VA treatment 
records, and a VA medical examination and opinion regarding the 
nature and etiology of his hearing loss and tinnitus.  The 
Veteran has not provided authorization for VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering records to advance his claim 
has been met.

In regards to the VA audiometric examination provided to the 
Veteran in February 2006, the Board notes that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is accorded no weight).  
The VA medical examination reviewed the Veteran's records, and 
noted the Veteran's statements regarding exposure to acoustic 
trauma during his service.  In this instance, the VA medical 
examination of February 2006 provided a statement regarding the 
likelihood of a connection between the Veteran's in-service noise 
exposure and his current hearing loss and tinnitus, and indicated 
that basis for this opinion (the nature of the Veteran's air 
conduction thresholds).  

Additionally, the Board notes that the VA medical examination 
provided is consistent with the United States Court of Appeals 
for Veterans Claims (Court's) holding of Dalton v. Nicholson, 21 
Vet. App. 23, 40 (2007).  In Dalton, the Court held that when the 
combat presumption has been triggered, a medical examiner cannot 
rely on the absence of medical records corroborating that injury 
to conclude that there is no relationship between the appellant's 
current disability and his military service.  See also Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the purpose 
of section 1154(b) was "to overcome the adverse effect of a lack 
of official record of incurrence or aggravation of a disease or 
injury and treatment thereof" (citing H.R. Rep. No. 1157, 77th 
Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  
As noted above, the medical examiner has reviewed the case file, 
and has taken into account the Veteran's statements regarding his 
in-service noise exposure.  Therefore, the medical examinations 
comply with the requirements of Dalton, and there is no basis to 
deem them inadequate on these grounds.  As such, the AOJ has 
obtained a complete VA audiological examination and provided a 
medical opinion that is adequate for rating purposes, such that 
no further development in terms of obtaining medical records, 
examinations, or opinions, is necessary.  38 U.S.C.A. § 5103A.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the 
nervous system such as sensorineural hearing loss, and therefore 
will be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that lay evidence, when competent, can 
establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed hearing loss as the result 
of his military service.  Specifically, he alleges that his 
service in artillery exposed him to mortar fire and caused his 
current right ear hearing loss.  See the Veteran's December 2006 
substantive appeal (VA Form 9), and the Veteran's 
representative's statement of August 2010 and Informal Brief of 
Appellant in Appealed Case (Brief) of November 2010; see also the 
February 2006 VA medical examination. 

As noted above, the first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  According to VA standards, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
As noted above, the Veteran was provided with a VA audiometric 
examination in February 2006 in order to measure the Veteran's 
hearing in accordance with the standards provided in 38 C.F.R. 
§ 3.385, which revealed the following with regards to the 
Veteran's hearing loss:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
25
30
25
LEFT
10
15
0
5
10

As shown above, the February 2006 VA audiological examination 
revealed hearing loss with auditory thresholds rated at 26 
decibels or above at three frequencies for the right ear; 
furthermore, the Veteran's Maryland CNC word test revealed speech 
recognition scores of 92 percent for the right ear and 96 percent 
for the left ear.  Therefore, this examination clearly shows that 
the Veteran currently experiences right ear hearing loss as that 
disability is defined for VA purposes by 38 C.F.R. § 3.385.  

However, this evidence affirmatively shows that the Veteran does 
not experience left ear hearing loss as that is defined for VA 
purposes.  The Veteran has never specifically indicated that he 
experiences left ear hearing loss.  In fact, he has indicated 
that he only experiences right ear hearing loss.  See the 
Veteran's December 2006 VA Form 9.  Furthermore, the VA medical 
treatment records of August 2005, January and June 2007, and 
February 2008 indicate that the Veteran is only experiencing 
hearing loss in his right ear.  Therefore, without competent 
evidence of current left ear hearing loss as defined by 38 C.F.R. 
§ 3.385, service connection cannot be granted for left ear 
hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

As such, the competent medical evidence of record shows that the 
Veteran experiences a hearing loss disorder in his right ear 
which may be considered for service connection.  The Veteran has 
stated that he believes that his current hearing loss is the 
result of his service as an "Indirect Fire Crewman" firing 
mortar rounds.  See the Veteran's December 2006 VA Form 9.  The 
Veteran is competent to indicate that he has been exposed to 
acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); 38 C.F.R. § 3.159(a)(2).  In addition, the Board 
concludes that the Veteran's lay contentions regarding 
experiencing exposure to acoustic trauma during his service in 
Vietnam are to be afforded the combat presumption.  The Veteran 
was awarded service connection for posttraumatic stress disorder 
(PTSD) in a March 2008 rating decision, based at least in part 
due to exposure to combat.  Furthermore, the Veteran's claims 
file contains the Veteran's DD Form 214 and other SPRs which show 
that the Veteran received the Combat Infantryman Badge and Bronze 
star which are strongly indicative of combat experience, and that 
he served as an "Indirect Fire Crewman."  Given the evidence of 
combat related medals and a military occupational specialty (MOS) 
which is strongly indicative of exposure to acoustic trauma, as 
well as the award of service connection for PTSD, the Board 
concludes that the Veteran's contentions regarding experiencing 
exposure to acoustic trauma during his military service, and that 
he may have experienced symptoms of ringing in his ears and 
hearing loss at that time are to be granted the combat 
presumption.  See 38 U.S.C.A. § 1154(b).

Therefore, there must be evidence to show a connection, or 
"nexus" between his experiences in service and his current 
hearing loss.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, 
also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  To show service connection for 
hearing loss, the Board notes that hearing loss under the 
standards of 38 C.F.R. § 3.385 does not have to be demonstrated 
during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has held that service connection for hearing loss may 
be granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Shedden, 381 F.3d at 
1167; see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has indicated that his current right ear hearing loss 
began during his military service and have continued to this day.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  As such, 
the Veteran has provided competent lay evidence of both a chronic 
right ear hearing loss in service and continuity of 
symptomatology of such a disorder after his service.  

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74; see also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

The Veteran has indicated that he did not report his right ear 
hearing loss at the time of his separation examination in April 
1973 because he wanted "to go home."  In essence, the Veteran 
has argued that he provided misleading statements at the time of 
his discharge examination to the military, but is now arguing 
that the medical evidence from the time of his discharge should 
be discarded.  In this case, the fact that the Veteran has 
provided inconsistent statements regarding the nature and onset 
of his right ear hearing loss reduces his credibility.  Further, 
the self-interested nature of the Veteran's current statements is 
also a factor in reducing the credibility of his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  Finally, the Veteran has indicated that he has never 
had any treatment or diagnosis of hearing loss after his military 
service.  See the Veteran's July 2005 claim.  As such, the Board 
finds the Veteran's statements, insofar as he has alleged a 
history of right ear hearing loss beginning from the time of his 
exposure to acoustic trauma during his military service, are not 
credible based on the Veteran's history of inconsistent 
statements regarding his hearing loss, and the self-interested 
nature of his statements.  

In regards to the medical evidence of record, the Veteran's 
statements are contradicted by the probative medical evidence of 
record.  The audiometric examination conducted in April 1973 
found normal results for the Veteran's hearing at that time.  
This conclusion is also supported by the review of the Veteran's 
discharge audiometric examination by the February 2006 VA medical 
examiner.  As such the contemporaneous medical evidence to the 
contrary provides probative evidence against finding that the 
Veteran was experiencing right ear hearing loss at the time of 
his discharge from active military service.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence, such as the medical 
treatment records, has greater probative value than reported 
history).  In fact, the earliest medical evidence of right ear 
hearing loss dates from August 2005, or over thirty years after 
the Veteran's military service.  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board notes that lay evidence may not lack credibility solely 
because it is unaccompanied by contemporaneous medical evidence; 
however, the Board may consider a lack of contemporaneous medical 
evidence as one factor in determining the credibility of lay 
evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  In this 
case, it is not merely the absence of evidence over the years, 
but the Veteran's self-interested and contradictory statements 
regarding his history of hearing loss, which is also directly 
contradicted by the medical evidence of record, that renders the 
Veteran's statements in this regard not credible.  Therefore, 
overall, the in-service and post-service medical and lay evidence 
of record does not provide credible evidence of chronic right ear 
hearing loss during his military service or continuity of any 
right ear hearing loss symptomatology from service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 496-97.  With no competent or 
credible evidence of hearing loss within one year after service, 
or indeed until the Veteran's July 2005 claim, over 30 years 
after his military service, the Veteran is also not entitled to 
application of the presumptive provisions regarding organic 
diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Without credible evidence of chronic right ear hearing loss in 
service or of continuity of symptomatology of such hearing loss 
from the Veteran's release from service, there must be evidence 
to show a connection, or "nexus" between his experiences in 
service and his current hearing loss.  Shedden, 381 F.3d at 1167; 
see also Hensley, 5 Vet. App. at 159. 

As noted above, the Veteran and his representative have argued 
that his current right ear hearing loss is due to his service, 
particularly due to his exposure to mortar fire.  See the 
Veteran's December 2009 VA Form 9; see also the Veteran's 
representative's August 2010 statement and November 2010 Brief.  
The Veteran is competent to report hearing loss, generally.  
However, a determination that his current right ear hearing loss 
developed later in life as a result of his military service is 
the type of determination which requires medical skill or 
knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The Veteran 
and his representative are not generally competent to state that 
a later development of right ear hearing loss was caused by his 
in-service exposure to acoustic trauma without some evidence that 
they have the requisite training or experience necessary to 
render them competent to make such a determination.  See Layno, 
at 469; see also 38 C.F.R. § 3.159(a)(1).  

In regards to the medical evidence of record, the Board is 
presented with one favorable medical opinion and two unfavorable 
medical opinions.  The Court has held that the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

In this instance, a January 2007 VA medical treatment record 
notes that the Veteran was experiencing progressive right ear 
hearing loss from his acoustic trauma in service.  The VA medical 
treatment record dated in January 2007, however, does not explain 
the nature of the relationship between the Veteran's current 
right ear hearing loss and his service, or articulate any basis 
for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (the articulated reasoning enables the Board to conclude 
that a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion); see also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record).  In this 
instance, the statement provided by the VA audiologist in January 
2007 appears to be based primarily, if not entirely, on a medical 
history as related by the Veteran.  A medical history provided by 
a Veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has 
held that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's 
statement renders a medical report incredible only if the Board 
rejects the statements of the Veteran).  However, the Board has 
already concluded the Veteran's statements regarding his history 
of right ear hearing loss are not credible.  As such, the January 
2007 VA medical treatment record, as based on testimony which has 
already been found not credible, does not provide a credible 
basis for concluding that any current hearing loss is connected 
to the Veteran's military service.

In regards to the negative opinion, the Veteran was provided a VA 
audiological examination in February 2006.  The examiner reviewed 
the evidence of record and conceded the evidence of in-service 
acoustic trauma, but concluded that the Veteran's current right 
ear hearing loss was not related to any in-service noise 
exposure, in part because the Veteran's STRs showed his hearing 
"within normal limits" in both ears at the time of his 
separation from the military in 1973.  Furthermore, the VA 
examiner concluded that the Veteran's "air conduction thresholds 
shown on [the] examination are not characteristic of a noise-
induced hearing loss."  As such, the February 2006 VA medical 
examiner's opinion is thorough, based on a review of the evidence 
of record, and provides a rationale for the opinion reached, and 
as such is adequate for rating purposes.  See Nieves- Rodriguez; 
Stefl, supra.  The February 2006 VA medical examiner's 
conclusions are also supported by the VA medical treatment 
records of June 2007 and February 2008, indicating that the 
Veteran's right ear hearing loss are due to a "conductive 
component," or "Eustachian tube dysfunction," respectively.  
As the weight of the competent medical evidence of record 
indicates that the Veteran's current right ear hearing loss is 
not due to his in-service acoustic trauma, and without any 
competent or credible evidence of a diagnosis in service of 
symptoms of such hearing loss until substantially after service, 
service connection cannot be granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for bilateral hearing loss in the light most favorable 
to the Veteran, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing loss 
on a direct or presumptive basis, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which began 
during his military service due to exposure to acoustic trauma 
caused by mortar fire.  See the Veteran's December 2006 VA Form 
9.  As noted above, the first requirement for a service 
connection claim is proof that the Veteran currently has the 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In this case, VA medical treatment records dated in 
June and August 2005, January 2007, and the VA medical 
examination of February 2006 have all indicated that the Veteran 
is currently experiencing right ear tinnitus.  Further, tinnitus 
has been found by the Court to be a type of disorder associated 
with symptoms capable of lay observation.  Charles v. Principi, 
16 Vet. App. 370 (2002).  As such, the Board concludes that there 
is competent evidence in the record to show that the Veteran is 
currently experiencing right ear tinnitus.  

The Veteran has stated that he believes that his current tinnitus 
is the result of his service as an "Indirect Fire Crewman" 
firing mortar rounds.  See the Veteran's December 2006 VA Form 9.  
The Veteran is competent to indicate that he has been exposed to 
acoustic trauma, and experiencing ringing in his ears at the time 
of his exposure to acoustic trauma.  See Layno v. Brown, 6 Vet. 
App. at 469; 38 C.F.R. § 3.159(a)(2).  In addition, as noted 
above, the Board concludes that the Veteran's lay contentions 
regarding experiencing exposure to acoustic trauma during his 
service in Vietnam are to be afforded the combat presumption.  
Therefore, the Board concludes that the Veteran's contentions 
regarding experiencing exposure to acoustic trauma during his 
military service, and that he may have experienced symptoms of 
ringing in his ears at that time, are to be granted the combat 
presumption.  See 38 U.S.C.A. § 1154(b).  

Therefore, there must be evidence to show a connection, or 
"nexus" between his experiences in service and his current 
tinnitus.  See Watson v. Brown, 4 Vet. App. at 314.  The Veteran 
has indicated that his current tinnitus began during his military 
service and has continued to this day.  See Layno, at 469; see 
also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran has provided 
competent lay evidence of both chronic right ear tinnitus during 
his military service and continuity of symptomatology of such a 
disorder after his service.  

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. at 368.  The Board must account for 
the evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and provide 
the reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. at 152.  The competence of evidence, the 
Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by the 
trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d at 1481.  The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  Caluza v. 
Brown, 7 Vet. App. at 511 (1995).  

The Veteran's statements regarding tinnitus present a similar 
issue to his statements regarding his right ear hearing loss.  
The Veteran has indicated that he did not report his tinnitus at 
the time of his separation examination in April 1973 because he 
wanted "to go home."  See the Veteran's December 2006 VA Form 
9.  In effect he has argued that he provided misleading 
statements at the time of his discharge examination to the 
military, but that the medical evidence from the time of his 
discharge should now be discarded.  In this case, the fact that 
the Veteran has provided inconsistent statements regarding the 
nature and onset of his tinnitus reduces his credibility 
regarding this disorder as well.  Further, the self-interested 
nature of the Veteran's statements is also a factor in reducing 
the credibility of his statements.  See Cartright v. Derwinski, 2 
Vet. App. at 25.  Finally, the Veteran has indicated that he has 
never had any treatment or diagnosis of tinnitus after his 
military service.  See the Veteran's July 2005 claim.  As such, 
the Board finds the Veteran's statements, insofar as he has 
alleged a history of tinnitus beginning from the time of his 
exposure to acoustic trauma during his military service, are not 
credible based on the Veteran's history of inconsistent 
statements regarding his tinnitus, and the self-interested nature 
of his statements.  

In regards to the medical evidence of record, the Veteran's 
statements are contradicted by the probative medical evidence of 
record.  The audiometric examination conducted in April 1973 
found normal results for the Veteran's ears at that time.  As 
such, the contemporaneous medical evidence to the contrary 
provides probative evidence against finding that the Veteran was 
experiencing right ear tinnitus at the time of his discharge from 
active military service.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence, such as the medical treatment records, 
has greater probative value than reported history).  In fact, the 
earliest medical evidence of right ear tinnitus dates from June 
2005, or over thirty years after the Veteran's military service.  
See Maxson v. Gober, 230 F.3d at 1333.  Again, it is not merely 
the absence of evidence over the years, but the Veteran's self-
interested and contradictory statements regarding his history of 
tinnitus, and the fact that his statements are directly 
contradicted by the medical evidence of record, which renders the 
Veteran's statements not credible.  Buchanan, 451 F.3d at 1336-
37.  Therefore, overall, the in-service and post-service medical 
and lay evidence of record does not provide credible evidence of 
chronic right ear tinnitus disorder during his military service 
or continuity of any tinnitus symptomatology from service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible evidence of chronic tinnitus in service or of 
continuity of symptomatology of such tinnitus from the Veteran's 
release from service, there must be evidence to show a 
connection, or "nexus" between his experiences in service and 
his current tinnitus.  Shedden, 381 F.3d at 1167. 

As noted above, the Veteran and his representative have argued 
that his current tinnitus is due to his service, particularly due 
to his exposure to mortar fire.  See the Veteran's December 2009 
VA Form 9; see also the Veteran's representative's August 2010 
statement and November 2010 Brief.  The Veteran is competent to 
report tinnitus, generally.  However, a determination that his 
current tinnitus developed later in life as a result of his 
military service is the type of determination which requires 
medical skill or knowledge.  Jandreau v. Nicholson, 492 F.3d at 
1316.  The Veteran and his representative are not generally 
competent to state that a later development of tinnitus was 
caused by his in-service exposure to acoustic trauma without some 
evidence that they have the requisite training or experience 
necessary to render them competent to make such a determination.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  

In regards to the medical evidence of record, the Board is 
presented with one favorable medical opinion and two unfavorable 
medical opinions.  The Court has held that the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. at 
470-71.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. at 433 (1995).

In this instance, a January 2007 VA medical treatment record 
indicated that the Veteran was experiencing progressive tinnitus 
from the time of his acoustic trauma in service.  The VA medical 
treatment record dated in January 2007, however, does not explain 
the nature of the relationship between the Veteran's current 
right ear tinnitus and his service, or articulate the basis for 
the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.  In 
this instance, the statement provided by the VA audiologist in 
January 2007 appears to be based primarily, if not entirely, on a 
medical history as related by the Veteran.  A medical history 
provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. at 409.  The Court has 
held that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. at 179.  However, the Board has already 
concluded the Veteran's statements regarding his history of 
tinnitus are not credible.  As such, the January 2007 VA medical 
treatment record, as based on testimony which has already been 
found not credible, does not provide a credible basis for 
concluding that any current tinnitus is connected to the 
Veteran's military service.

In this instance, the Veteran was provided a VA audiological 
examination in February 2006.  The examiner reviewed the evidence 
of record and conceded the evidence of in-service acoustic 
trauma, but concluded that the Veteran's current tinnitus was not 
related to service, in part because the Veteran's STRs did not 
report any such disorder at the time of his separation from the 
military in 1973.  Furthermore, the VA examiner concluded that 
the Veteran's "air conduction thresholds shown on [the] 
examination are not characteristic of a noise induced disorder."  
The examiner concluded that "[i]t is less likely as not, that 
his is a late-appearing tinnitus resulting from exposure to noise 
in military service."  As such, the February 2006 VA medical 
examiner's opinion is thorough, based on a review of the evidence 
of record, and provides a rationale for the opinion reached, and 
as such is adequate for rating purposes.  See Nieves- Rodriguez; 
Stefl, supra.  As the weight of the competent medical evidence of 
record indicates that the Veteran's current tinnitus is not due 
to his in-service acoustic trauma, and without any competent or 
credible evidence of a diagnosis in service of symptoms of such 
tinnitus until substantially after service, service connection 
cannot be granted.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for tinnitus, with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


